Citation Nr: 1122307	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure.

2.  Entitlement to service connection for carpal tunnel syndrome of the bilateral hands/wrists.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from February 1989 to January 2006.  Service could not be verified from November 1979 through February 1989, although the Veteran's service treatment records (STR's) contain an October 1979 entrance examination.

This matter is before the Board of Veterans' Appeals (Board) from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for COPD and carpal tunnel syndrome of the bilateral hands/wrists. 

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  See generally Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the COPD issue has been recharacterized to better reflect the Veteran's claims.

The Veteran initially requested a Board videoconference hearing in November 2006, but withdrew that request in December 2006.  See 38 C.F.R. § 20.704.

On appeal in June 2009, the Board remanded the case for additional development, to include scheduling a VA examination with respect to the COPD claim.  There has been substantial compliance with the Board's Remand Order.  See Stegall v. West, 11 Vet. App. 268 (1998).    


FINDINGS OF FACT

1.  Resolving all doubt, the Veteran was exposed to asbestos in service.

2.  The competent evidence of record does not show a current diagnosis of COPD.
 
3.  The competent evidence of record does not show a current diagnosis of bilateral carpal tunnel syndrome of the hands/wrists.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2010).

2.  The criteria for service connection for carpal tunnel syndrome of the bilateral hands/wrists have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with post-adjudication notice in September 2009.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter also provided notice of how VA assigns disability ratings and effective dates.

While the notice was provided after the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claims were subsequently readjudicated in a January 2011 supplemental statement of the case, following the provision of notice.  The Veteran has been represented by an accredited service organization throughout this appeal.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has obtained service, VA, and federal treatment records; assisted the Veteran in obtaining evidence; and obtained medical examinations and opinions.  VA afforded the Veteran the opportunity to give testimony before the Board, but he did not avail himself of that opportunity.  In a September 2009 letter, the Appeals Management Center (AMC) requested that the Veteran provide any relevant information regarding his alleged in-service asbestos exposure.  No response was received.  The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the claimant, not a duty to prove his or her claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

The Veteran contends that he has COPD, to include as secondary to in-service
asbestos exposure.  He claims that he was exposed to asbestos from May 1980 to June 1981 in the motor pool at Ft. Lewis, Washington, and from May 1988 to June 1989 in the motor pool at Ft. Bliss, Texas.  See VA Form 21-526.

The Veteran is service-connected for asthma and sleep apnea with a 50 percent evaluation, effective February 1, 2006.

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993). Rather, VA Adjudication Procedure Manual, in electronic format, M21-1MR, contains guidelines for considering compensation claims based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include: dyspnea on exertion; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; pulmonary function impairment; and, cor pulmonale which can be demonstrated by instrumental methods.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (e).

The Veteran's DD 214 shows that his MOS was primarily senior automotive maintenance and track vehicle mechanic, with eight months as a chemical operation sergeant.  He told the November 2009 VA examiner that he was exposed to asbestos when he was stationed at Ft. Lewis, Washington, and that "they were told to move out due to an asbestos problem."  Given this lay statement, the Veteran's service, and resolving reasonable doubt in the Veteran's favor, the Board will concede that the Veteran was likely exposed to asbestos during his active service. 

Exposure to asbestos, in and of itself, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that, absent an underlying malady or condition, mere symptoms do not constitute a disability for which service connection may be granted).  To qualify for service connection, the Veteran must demonstrate that his asbestos exposure has resulted in a current disability that is etiologically related to that exposure.

STR's show that in May 1984, the Veteran was diagnosed with "bronchitis vs. pneumonia."  

In January 1988, he was diagnosed with pneumonia; a chest X-ray showed a calcified granuloma in the left midlung field.  

In April 1989, the Veteran was treated for bronchitis/asthma.  In June 1989, he was diagnosed with pleuritic chest pain secondary to a chest cold.  

Chest X-rays dated February 1990, February 1993, and March 1995 were normal.

A February 2000 chest X-ray was normal.  The Veteran was treated for bronchitis in March 2000.  In November 2000, he was diagnosed with pleuritic chest pain; he had a chest cold at the time.  

In May 2001, the Veteran tested positive for purified protein derivative (PPD).  PFT's showed no obstructive defect.  

In October 2001, the Veteran complained of increasing dyspnea during physical exertion in the presence of strongly changing exercise intolerance.  He received a cardiac evaluation.  The doctor, an internist, noted that the Veteran had had recurrent asthmoid complaints since 1985, as well as "recurrent spastic bronchitis with exacerbation during infections, e.g. COPD."  He diagnosed "possible initial cor pulmonale or COPD."

In January 2002, the Veteran was treated for shortness of breath, as well as wheezing of six months' duration.  The diagnosis was wheezes secondary to asthma.  He was diagnosed with bronchitis in April 2002.  An April 2002 Pre-Deployment Health Assessment shows that the Veteran's only health concern was restrictive airways disease.

A February 2003 chest X-ray showed a left midlung peripheral calcified granuloma.

A March 2003 Pre-Deployment Health Assessment establishes that the Veteran described his health as "very good."  The only problems noted by the clinician were hypertension and seasonal asthma.  An August 2003 treatment record indicates that the Veteran was treated for asthma; he reported a previous emergency room visit for a "pulmonary problem."  He complained of chronic episodic dyspnea, which was worse at night.  The assessment was chronic asthmatic bronchitis.  

During an annual examination in March 2005, the Veteran reported a history of tuberculosis, asthma or breathing problem, shortness of breath, bronchitis, and wheezing.  The examining physician noted that this disorder was treated with prescription medication with no current complaints.  Clinical evaluation of the Veteran's lungs and chest was "normal," with no abnormalities noted by the examining physician.  

An August 2005 chest X-ray was normal.  It appears that this was obtained in connection with the Veteran's separation examination, which is incomplete. 

A September 2005 VA pre-discharge examination shows that the Veteran reported difficulty breathing and shortness of breath while stationed in Germany.  He had been sent to the pulmonary clinic and PFT's were obtained, and was told he had mild exercise-induced asthma.  Recently, he had developed wheezing and coughing.  He reportedly was told that he might have chronic bronchitis or mild COPD.  The examiner reviewed the claim file and noted that there had been no actual evaluation for COPD.  He further noted that a February 2003 chest X-ray showed a left mid lung peripheral calcifying granuloma, and that a March 2003 chest X-ray showed no active disease.  A chest examination and a chest X-ray were both normal.  The examiner found no active COPD.

A July 2007 VA treatment record shows that the Veteran was treated for coughing with pain on deep inspiration.  Chest X-rays were taken, but the report is not in the claim file.

A November 2009 VA examination report shows that the Veteran reported 
symptoms of wheezing and occasional shortness of breath when he exercised and sometimes during cold weather.  He reported being exposed to asbestos when he was stationed at Ft. Lewis, Washington.  He denied being treated for asbestosis.  The examiner noted that the claim file and STR's were not available.  He further noted that October 2001 and July 2007 X-rays showed a nodular density in the left midlung.  However, these reports are not of record.  PFT's indicated a mild airway obstruction.  The examiner opined that neither COPD nor asbestosis was found.  

In a December 2010 addendum, the examiner stated that his opinion had not changed after reviewing the claim file and STR's.  He reasoned that chest X-rays from 2000 to 2009 "did not show any findings justifiable to support a diagnosis of asbestosis or COPD."

The record contains no definitive diagnosis of COPD at any time during the rating period on appeal.  STR's establish that the Veteran was treated numerous times for shortness of breath.  He is service-connected for asthma, and his complaints are essentially duplicative of the symptoms associated with his service-connected asthma.  Both VA examiners provided a definitive opinion that the Veteran does not have COPD.  The September 2005 examiner reviewed unspecified medical records, including February and March 2003 chest X-rays, and found no active COPD.  The November 2009 examiner thoroughly reviewed the claim file and determined that none of the chest X-rays from 2000 through 2009 supported a diagnosis of COPD.  As the November 2009 examiner provided a rationale and cited to specific evidence in the file as support for his opinion, it is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In contrast, the October 2001 treatment record contains an equivocal opinion concerning the existence of COPD.  In view of the foregoing, the most recent VA opinion that the Veteran does not have COPD outweighs the speculative October 2001 diagnosis.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to describe his pulmonary symptoms.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as a COPD diagnosis and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the VA examination reports.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Carpal Tunnel Syndrome

The Veteran contends that he has bilateral carpal tunnel syndrome of the hands/wrists and that this condition is related to service.

The Veteran is service-connected for residuals of bilateral thumb strains with a 10 percent evaluation for each thumb, effective February 1, 2006.  He is also service-connected for degenerative changes, cervical spine, postoperative, with a 20 percent evaluation, effective February 1, 2006.

STR's show that in January 1986, the Veteran underwent a bone scan after complaining of pain at the metacarpal joint of the right index finger.  The left hand was normal.  There was increased uptake identified in the distal second metacarpal and in the proximal second finger, which suggested an intraarticular process.

In February 1992, the Veteran complained of subacute symptoms of left arm paresthesis since December 1991, which was worse anytime he turned his head to the left.  EMG/NCV testing revealed left carpal tunnel syndrome and left chronic C5, C6, and C7 root irritation.

The Veteran underwent cervical disc surgery in May 1992.

In November 1998, the Veteran was treated in the emergency room for right hand pain after golfing.  He described it as a sharp/dull ache that went partly up his arm.  There was full range of motion, with minimal redness and tenderness along the thenar aspect.  Finkelstein testing was negative.  There was good capillary refill.  The diagnosis was right hand sprain.

In March 2005, the Veteran complained of neck pain similar to the neck pain he had in 1992, but without the paresthesias.

A March 2005 annual examination report contains a normal clinical evaluation of the upper extremities.  The accompanying medical history report shows that the Veteran reported occasional pain in both wrists and thumbs.  

An August 2005 medical history report shows that the Veteran reported a history of numbness or tingling in his hands.  X-rays of the left hand were normal.
 
A September 2005 VA pre-discharge examination report shows that the Veteran gave a history of radiculopathy to his left arm and hand whenever he turned his neck to the left.  Cervical spine surgery in 1992 had relieved the radiculopathy.  With respect to bilateral hand carpal tunnel syndrome, he reported problems with both thumbs only.  There was no evidence of carpal tunnel syndrome on either wrist.  Phalen's and Tinel's testing was negative.  There was no pain, numbness, tingling, or weakness elicited with pressure of his median nerve.  There was no pain or stiffness with range of motion testing.  Extension was to 70 degrees bilaterally, flexion was to 80 degrees bilaterally, ulnar deviation was to 45 degrees bilaterally, and radial deviation was to 20 degrees bilaterally.  There was some stiffness with weakness and also difficulty with grip on both thumbs.  Otherwise, physical examination of the hands was within normal limits.  The examiner found no evidence of bilateral hand carpal tunnel syndrome, and no evidence of radiculopathy to either shoulder.

Post-service VA treatment records dated June 2006 show a normal upper extremities examination.  

A review of VA and other medical records reveals no diagnosis of bilateral carpal tunnel syndrome of the hands or wrists.  No doctor, private or VA, has indicated a current, valid diagnosis of bilateral carpal tunnel syndrome.  STR's contain one reference to left carpal tunnel syndrome in February 1992, prior to the Veteran's cervical surgery.  The Veteran has acknowledged that his left arm radiculopathy and paresthesias symptoms resolved after the 1992 cervical spine surgery.  The September 2005 VA examiner found no evidence of carpal tunnel syndrome.  In the absence of a current diagnosis of bilateral carpal tunnel syndrome of the hands/wrists, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  An essential element of the claim is missing. 

The Veteran, as a layperson, is not competent to render a diagnosis himself, and the presence or absence of bilateral carpal tunnel syndrome is not observable or identifiable in the absence of specialized medical knowledge, training, and testing.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the VA examination report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.






ORDER

Service connection for COPD is denied.

Service connection for carpal tunnel syndrome for bilateral hands/wrists is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


